Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 02/22/2022. Claims 1-20 were pending. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Zhichong (Chris) Gu (Registration Number 56,543) on 03/09/2022.

The Application has been amended as follows:
Amendments to the Claims
1. 	(Currently Amended) A method, comprising:
identifying a plurality of data objects to be downloaded for a display page;
for each data object in the plurality of data objects, performing:
blocking the said data object from being downloaded while causing a set of one or more network requests to be made to download a different set of one or more the said data object; 
determining, based at least in part on the set of one or more network requests, whether said data object is a blocking data object
determining a specific data object download order based at least in part on whether each data object in the plurality of data objects is [[a]] said blocking data object; 
causing one or more user devices to download the plurality of data objects for the display page with the specific data object download order.

8. 	(Currently Amended) A non-transitory computer readable medium storing a program of instructions that is executable by a device to perform: 
identifying a plurality of data objects to be downloaded for a display page;
for each data object in the plurality of data objects, performing:
blocking the said data object from being downloaded while causing a set of one or more network requests to be made to download a different set of one or more the said data object; 
determining, based at least in part on the set of one or more network requests, whether said data object is a blocking data object
determining a specific data object download order based at least in part on whether each data object in the plurality of data objects is [[a]] said blocking data object; 
causing one or more user devices to download the plurality of data objects for the display page with the specific data object download order.

15. 	(Currently Amended) An apparatus, comprising: 
one or more computing devices; 

identifying a plurality of data objects to be downloaded for a display page;
for each data object in the plurality of data objects, performing:
blocking the said data object from being downloaded while causing a set of one or more network requests to be made to download a different set of one or more the said data object; 
determining, based at least in part on the set of one or more network requests, whether said data object is a blocking data object
determining a specific data object download order based at least in part on whether each data object in the plurality of data objects is [[a]] said blocking data object; 
causing one or more user devices to download the plurality of data objects for the display page with the specific data object download order.

REASONS FOR ALLOWANCE
4.	A Terminal Disclaimer filed on 03/08/2022 to obviate a Double Patenting rejection over US Patent US 11,076,023 B2.
The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
” for each data object in the plurality of data objects, performing:
blocking the said data object from being downloaded while causing a set of one or more network requests to be made to download a different set of one or more data objects in the plurality of data objects, wherein the different set of one or more data objects include all data objects in the plurality of data objects excluding the said data object; 
determining, based at least in part on the set of one or more network requests, whether said data object is a blocking data object determining whether a failure of downloading said data object blocks at least one data object, in the different set of one or more data objects, from being downloaded;
determining a specific data object download order based at least in part on whether each data object in the plurality of data objects is said blocking data object”
as stated claims 1, 8, and 15. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lepeska, US 10,375,192 B1; Method for critical path estimation for accelerated and optimal loading of web pages, involves causing user devices to download multiple data objects for display page with specific data object download order.
Kravchik et al., US 2016/0344649 A1; Method for optimizing critical rendering path (CRP) of web application, involves iteratively performing N further initializations of web application while delaying loading of different individual of N resources during particular iteration.
Ganapathi et al., US 10,944,631 B1; The methods of using usage data to determine the dependency structures of a web application, including dependency structures between follow-on objects of an initial object in a web transaction. In one embodiment, an input URL and associated dynamic response data are analyzed for such nested or dependent relationships. 
Lepeska et al., US 11,256,775 B1; Methods of using usage data to determine the dependency structures of a web application, including dependency structures between follow-on objects of an initial object in a web transaction. In one embodiment, an input URL and associated dynamic response data are analyzed for such nested or dependent relationships. Analysis of these relationships are used to improve prefetching operations to lower overall page load times.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446